Per Curiam.
Rule 19 (3) of this Court requires an appellant to group the exceptions on which he relies and incorporate them in the record “immediately before or after the signature to the case on appeal.” A failure to comply with this rule by express language warrants a dismissal.
Appellant has not complied with the rule. On the last page of his brief he attempts to enumerate asserted errors. The appeal would be dismissed except for the argument that the Superior Court never acquired jurisdiction. The challenge to that court’s jurisdiction prevents a dismissal.
Trial was had in the Superior Court on a warrant issuing from the mayor’s court of Snow Hill charging defendant “did unlawfully and wilfully violate an Ordinance of the Town of Snow Hill to wit: Ordi*609nance No. , Article , Section , by operating a motor vehicle on the public highways and in The Town of Snow Hill while under the influence of intoxicating liquors, contrary to the said Ordinance, against the Statute in such case made and provided, and against the peace and dignity of the said Town and State.” This was sufficient to charge the defendant with a violation of G.S. 20-138. A violation of that statute subj ects defendant to punishment in excess of that which a justice of the peace may impose. G.S. 20-179; N. C. Constitution, Art. IV, sec. 27.
The mayor’s court of Snow Hill was created by c. 368 Private Laws 1909. Sec. 3 of that Act provides: “That the mayor of the town of Snow Hill is hereby constituted a special court, with all the jurisdiction, power and authority in criminal causes that is now or may hereafter be given to justices of the peace.” The mayor, on 6 December 1960, made this order: “After hearing the evidence in this case, it is adjudged that the defendant.Bound over to County Court.”
The county court of Greene County was established pursuant to the provisions of c. 406 P.L.L. of 1915. The minutes of that court show: This cause was, on 17 January 1961, continued to 24 January 1961. Several subsequent continuances were ordered. On 28 March 1961 defendant, through his counsel, entered a plea of not guilty. There was a verdict of guilty and judgment based thereon. From that judgment the defendant appealed to the Superior Court. This cause was heard in the Superior Court on the warrant issued by the mayor.
Defendant correctly asserts the jurisdiction of the Superior Court was derivative, and if the county court of Greene County had no jurisdiction, the Superior Court had no right to hear his appeal from that court. His position is that the county court of Greene County had no jurisdiction because it could only hear and determine guilt based on warrants issued from that court. Sec. 5 of the Act creating that court provides: “That all trials of criminal actions in said court shall be upon warrants issued by the clerk of said county court upon complaint under oath as is now provided by law for the issuing of warrants by justices of the peace, and upon warrants returned to said court by committing magistrates in said county as herein provided.” Since the Act establishing the mayor’s court of Snow Hill gave it the jurisdiction of a justice of the peace, it was the duty of the mayor, when hearing criminal charges contained in a warrant beyond his jurisdiction, to act as a committing magistrate, G.S. 15-86, and discharge defendant, G.S. 15-94, or, as the mayor did in this case, bind him over to a court having jurisdiction of the offense charged. G.S. 15-95. The county court of Greene County had jurisdiction concurrent with *610the Superior Court “of all persons charged with the commission of misdemeanors in Greene County.” sec. 4, c. 406 P.L.L. 1915.
Since the county court for Greene County had jurisdiction to hear and determine the question of defendant's guilt, it follows that the Superior Court on appeal from the judgment rendered by that court had jurisdiction.
No error.